              Case 2:16-cr-00224-MCE Document 107 Filed 08/26/21 Page 1 of 4


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ZACHERY BASTIEN
 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         Case No.: 2:16-cr-224 MCE
12
                     Plaintiff,
13
     vs.                                               STIPULATION AND ORDER MODIFYING
14                                                     DEFENDANT’S SPECIAL CONDITIONS
     ZACHERY JOSEPH BASTIEN,                           OF RELEASE
15

16                   Defendant.

17

18

19

20           Defendant Zachery Bastien is presently pending a Sentencing Hearing, set for November
21
     18, 2021, before Senior United States District Judge Morrison C. England, Jr. The case involves
22
     four separately charged conspiracies to structure monetary transactions (Case Numbers 2:16-cr-
23
     216 MCE, 2:16-cr-224 MCE, 2:16-cr-225 MCE, and 2:16-cr-235 MCE). Defendant remains on
24

25   release following resolution of his matters under the same special and general conditions

26   applicable to his pretrial release.
27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
              Case 2:16-cr-00224-MCE Document 107 Filed 08/26/21 Page 2 of 4


 1          The parties to this action, Plaintiff United States of America by and through Assistant
 2
     United States Attorney Kevin Khasigian, and Defendant Zachery Bastien by and through his
 3
     attorney Todd D. Leras, stipulate as follows:
 4
            1.   During an Initial Appearance and Arraignment, held on January 26, 2017, United
 5

 6               States Magistrate Judge Kendall J. Newman ordered Mr. Bastien released on a

 7               $25,000 unsecured bond (ECF Entry 11). The release order included various special
 8
                 conditions of release, including a travel restriction requiring pre-approval by his
 9
                 pretrial services officer for any travel outside the Eastern District of California
10
                 (Special Condition 4 – ECF Entry 16).
11

12          2. Deputy Chief Pretrial Services Officer Beth Wetteland contacted the parties via email

13               on August 4, 2021, indicating that Mr. Bastien continues to comply with his
14
                 supervision conditions and that he had recently accepted a position as a State of
15
                 California Disaster Assistance Specialist. The new position will require Mr. Bastien
16
                 to respond to emergency calls throughout California. Officer Wetteland suggested
17

18               the parties consider modifying the travel restriction to require pretrial services officer

19               pre-approval for any travel outside the State of California.
20
            3. The government has no objection to modification of the travel restriction condition
21
                 provided that all other conditions of release remain in full force and effect.
22
            The parties therefore request modification of Mr. Bastien’s Special Conditions of Release
23

24   to modify Special Condition 4 as follows: “You must restrict your travel to the State of

25   California unless otherwise approve in advance by the pretrial services officer.” All other
26
     special and general conditions remain in full force and effect. Assistant U.S. Attorney Kevin
27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
              Case 2:16-cr-00224-MCE Document 107 Filed 08/26/21 Page 3 of 4


 1   Khasigian has reviewed this Stipulation and Proposed Order and has authorized Todd D. Leras
 2
     (via email) to sign it on his behalf.
 3
     DATED: August 25, 2021
 4                                                     By     /s/ Todd D. Leras for
                                                              KEVIN KHASIGIAN
 5
                                                              Assistant United States Attorney
 6

 7   DATED: August 23, 2021
                                                       By     /s/ Todd D. Leras
 8
                                                              TODD D. LERAS
 9                                                            Attorney for Defendant
                                                              ZACHERY BASTIEN
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
              Case 2:16-cr-00224-MCE Document 107 Filed 08/26/21 Page 4 of 4


 1                                                ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that Special Condition of Release 4 (travel restriction) be modified as follows:
 4
     “You must restrict your travel to the State of California unless otherwise approved in advance by
 5

 6   the pretrial services officer.” All other general and special conditions of release imposed by this

 7   Court remain in full force and effect.
 8
            IT IS SO ORDERED.
 9

10
     Dated: August 25, 2021
11

12                                                    _____________________________________
                                                      CAROLYN K. DELANEY
13                                                    UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
